DETAILED ACTION
Claims 1-8, 16 and 22-29 are currently pending in this Office action.  Claims 9-15 and 17-21 stand canceled.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/01/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 03/01/2021 have been fully considered but they are not persuasive.  
Concerning the 103 rejection made over Bekele in view of Hawkett, page 8 of the remarks attempt to distinguish the claims over the prior art on the basis that “claim 1 is amended to further delineate that the clay particles are comprised of ‘sheets having an aspect ratio of from 50 to 1500’.”  This alone is insufficient to overcome the applicability of the previously cited references.  Particularly, Bekele at Example 1 employs Cloisite Na+ as the nanoclay, which has a thickness of about 1 nm and a particle size of 70 to 150 nm as evidenced by Kim et al., “Effect of the Clay Size on the Dispersion Morphology and Emulsion Stability of ABS/Layered Silicate Nanocomposites,” J. Appl. Polym. Sci., 119(3), 1287, 1288 (2011).  Aspect ratio is calculated by dividing the width by the thickness of an item.  Thus, the disclosed nanoclay of Bekele is a clay material with sheets having an aspect ratio of 70 to 150.  This is well within the newly claimed aspect ratio range of “from 50 to 1500.”
Pages 9-10 further argue that “because Hawkett teaches that materials with high aspect ratios are difficult to uniformly coat, a person of ordinary skill in the art would not apply the teachings of Hawkett take any shape or size” (emphasis added).   While the same paragraph indicates that high aspect ratio particles are difficult to coat, it does not entirely exclude them.  Moreover, the reference does not numerically define what constitutes “a high aspect ratio.”  Applicant is imposing an interpretation onto Hawkett that is simply not supported.
Relying upon the above, page 10 also argue that “there is no reasonable expectation of successfully achieving intercalation/exfoliation of Bekele’s nanosilicates using the process disclosed by Hawkett.”  This is unpersuasive because, as discussed immediately above, applicant assumes but does not show that the process of Hawkett would necessarily be inapplicable to the silicate filler of Bekele.  The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the applicant.  Applicant’s position amounts to an unsubstantiated allegation of inoperability of the prior art.
In response to applicant’s argument on pages 10-11 that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Bekele is directed to preparing polyvinylidene chloride polymer composite by free radical polymerization.  Hawkett is likewise concerned with a RAFT agent for the purposes of facilitating free radical polymerization.  The motivation for combining Hawkett with Bekele is that including the RAFT agent in the polymerization dispersion provides controlled RAFT polymerization of the polymer in a uniform and reproducible manner, 
Finally, page 11 cites to the examples of the present specification demonstrate “improved results in view of the presently cited combination of Bekele and Hawkett.”  This is unpersuasive because it is a generic assertion of “improved results” without specifically explaining how this is reflected by any of the cited evidence.
Therefore, the previously cited art still applies to the claims even as amended.

Claim Rejections - 35 USC § 103
Claims 1-8, 16, and 22-29 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over
Bekele (US 2006/0222797 A1) in view of Hawkett et al. (US 2008/0268250 A1) as evidenced by Kim et al., “Effect of the Clay Size on the Dispersion Morphology and Emulsion Stability of ABS/Layered Silicate Nanocomposites,” J. Appl. Polym. Sci., 119(3), 1287, 1288 (2011).
With respect to claim 1, Bekele at [0024] discloses providing a dispersion of nanoclay; dispersing the same with the vinylidene chloride monomers and any optional ethylenically unsaturated comonomers before polymerization; and polymerizing the same to form a polyvinylidene chloride layered silicate nanocomposite. [0061] specifies that the nanoclay is initially dispersed in water.  Example 1 employs Cloisite Na+ as the nanoclay, which has a thickness of about 1 nm and a particle size of 70 to 150 nm as evidenced by Kim, which corresponds to a clay material with sheets having an aspect ratio of 70 to 150 (as calculated as particle size divided by thickness).
Bekele at [0061] discloses preparing the polyvinylidene chloride polymer by free radical suspension polymerization or by free radical emulsion polymerization in water, where [0064] specifies employing conventional additives, such as initiators and suspending agents, in the polymerization dispersion, but is silent as to a RAFT/MADIX agent and where the formed vinylidene polymer encapsulates the nanoclay as a coating having a thickness of at least 1 nm.
Hawkett at claim 26 discloses a method of polymerizing monomers to form polymer at the surface of a solid particulate material, the method comprising: providing a dispersion of said particulate material in a continuous liquid phase, said dispersion comprising a RAFT agent as a stabilizer for said particulate 

    PNG
    media_image1.png
    144
    266
    media_image1.png
    Greyscale

where each X is independently a polymerized residue of an ethylenically unsaturated monomer, n is an integer ranging from 0 to 100, R1 is an organic group optionally substituted with one or more hydrophilic groups and Z is any group that can promote sufficient reactivity of the thiocarbonyl group towards radical addition while not slowing the rate of fragmentation to the extent that there is unacceptable retardation of polymerization. The RAFT agent is suitable for polymerizing a “wide range of ethylenically unsaturated monomers” so long as they can be polymerized by a free radical process, such as vinyl chloride. [0137], [0142]. Unlike prior art agents, this RAFT agent also provides controlled RAFT polymerization without the need for surfactants. [0056]. The process advantageously yields a particulate material that is encapsulated with polymer, where the polymerization facilitates forming a uniform polymer coating of tailorable thickness on particulates in a reproducible manner. [0010]-[0012]. According to [0044], the resulting polymeric coating has a thickness of at least 2 nm, which is tailorable depending upon the desired application of the encapsulated particles.
Given that Bekele is directed to preparing polyvinylidene chloride polymer composite by free radical polymerization and the advantages of including the RAFT agent in the polymerization dispersion taught by Hawkett, it would have been obvious to a person having ordinary skill in the art at the time of invention to employ a RAFT agent species to encapsulate a nanoclay with vinylidene chloride layer of a thickness 1 nm as presently claimed in order to provide controlled RAFT polymerization of the polymer in a uniform and reproducible manner, depending upon the desired application and without the need for surfactants.

With respect to claim 3, Bekele at [0055] discloses montmorillonite, which is a gibbsite as evidenced by Gangopadhyay, Section 5.9.1 “Types of Clay Minerals, Montmorillonite,” Engineering Geology, Oxford University Press, p. 99 (2013).
With respect to claim 4, as discussed above, Bekele at [0061] specifies that the nanoclay is dispersed in water in the initial step.
With respect to claim 5, Bekele at [0064] specifies employing conventional additives, such as initiators and suspending agents, in the polymerization dispersion, but is silent as to a RAFT/MADIX agent of formula (III) as presently claimed.
Hawkett at claim 26 discloses a method of polymerizing monomers to form polymer at the surface of a solid particulate material, the method comprising: providing a dispersion of said particulate material in a continuous liquid phase, said dispersion comprising a RAFT agent as a stabilizer for said particulate material, and said continuous liquid phase comprising one or more ethylenically unsaturated monomers; and polymerizing said one or more ethylenically unsaturated monomers under the control of said RAFT agent to thereby form polymer at the surface of said particulate material. Claim 52 discloses that the RAFT agent has the structure:

    PNG
    media_image1.png
    144
    266
    media_image1.png
    Greyscale

where each X is independently a polymerized residue of an ethylenically unsaturated monomer, n is an integer ranging from 0 to 100, R1 is an organic group optionally substituted with one or more hydrophilic groups and Z is any group that can promote sufficient reactivity of the thiocarbonyl group towards radical addition while not slowing the rate of fragmentation to the extent that there is unacceptable retardation of polymerization. [0061] more particularly defines R1 groups to include C1-C6 alkyl, C1-C6 alkoxy aryl or heteroaryl, each of which is substituted with one or more hydrophilic groups selected from —CO2H, —
2RN, —SO3H, —OSO3H, —SORN, —SO2RN, —OP(OH)2, —P(OH)2, —PO(OH)2, —OH, —ORN, — (OCH2—CHR), —OH, —CONH2, CONHR′, CONR′R″, —NR′R″, —N+R′R″R′″, where R is selected from C1-C6 alkyl, w is 1 to 10, R′, R″ and R′″ are independently selected from alkyl and aryl which are optionally substituted with one or more hydrophilic substituents selected from —CO2H, —SO3H, —OSO3H, —OH, —(COCH2CHR)w—OH, —CONH2, —SOR and SO2R, and salts thereof, R and w are as defined above.  Particularly preferred R1 groups include, but are not limited to, —CH(CH3)CO2H, —CH(CO2H)CH2CO2H, —C(CH3)2CO2H. Preferred Z groups include, optionally substituted alkoxy, optionally substituted aryloxy, optionally substituted alkyl, optionally substituted aryl, optionally substituted heterocyclyl, optionally substituted arylalkyl, optionally substituted alkylthio, optionally substituted arylalkylthio, dialkoxy- or diaryloxyphosphinyl [—P(═O)OR22], dialkyl- or diaryl-phosphinyl [—P(═O)R22], optionally substituted acylamino, optionally substituted acylimino, optionally substituted amino, R1—(X)n—S— and a polymer chain formed by any mechanism, for example polyalkylene oxide polymers such as water soluble polyethylene glycol or polypropylene glycol, and alkyl end capped derivatives thereof, where R1, X and n are as defined above and R2 is selected from the group consisting of optionally substituted C1-C18 alkyl, optionally substituted C2-C18 alkenyl, optionally substituted aryl, optionally substituted heterocyclyl, optionally substituted aralkyl, optionally substituted alkaryl. Id.
The RAFT agent is suitable for polymerizing a “wide range of ethylenically unsaturated monomers” so long as they can be polymerized by a free radical process. [0137]. Unlike prior art agents, this RAFT agent also provides controlled RAFT polymerization without the need for surfactants. [0056]. The process advantageously yields a particulate material that is encapsulated with polymer, where the polymerization facilitates forming a uniform polymer coating of tailorable thickness on particulates in a reproducible manner. [0010]-[0012]. According to [0044], the resulting polymeric coating has a thickness of at least 2 nm, which is tailorable depending upon the desired application of the encapsulated particles.
Given that Bekele is directed to preparing polyvinylidene chloride polymer composite by free radical polymerization and the advantages of including the RAFT agent in the polymerization dispersion taught by Hawkett, it would have been obvious to a person having ordinary skill in the art at the time of invention to employ a RAFT agent species to encapsulate a nanoclay with vinylidene chloride layer of a thickness 1 nm as presently claimed in order to provide controlled RAFT polymerization of the polymer in 
With respect to claim 6, Bekele at [0064] specifies employing conventional additives, such as initiators and suspending agents, in the polymerization dispersion, but is silent as to a RAFT/MADIX agent of formula (III) where –(H)n– is as presently claimed.
Hawkett at [0090] discloses an embodiment of the RAFT agent that is amphipathic as follows:

    PNG
    media_image2.png
    139
    337
    media_image2.png
    Greyscale

where each A and B is independently a polymerised residue of an ethylenically unsaturated monomer
such that -(A)m- provides hydrophobic properties and —(B)o— provides hydrophilic properties, and m and o independently range from 1 to 99, preferably from 1 to 50, more preferably from 1 to 30, most preferably from 1 to 15, in each of the aforementioned ranges m and o will generally be at least 2 or 3, and Z is as described above. According to [0083], such amphipathic agent is advantageous because it is able to have a region with an affinity for the surface of the particulate material and a region with an affinity for the continuous liquid medium.
Given that Bekele is directed to preparing polyvinylidene chloride polymer composite by free radical polymerization and the advantages of including the amphipathic RAFT agent taught by Hawkett, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to employ a RAFT agent wherein –(H)n– has ethylenically unsaturated monomers of hydrophilic and hydrophobic properties in order to associate with both the particulate material to be coated and the liquid medium.
With respect to claim 7, Bekele at [0064] specifies employing conventional additives, such as initiators and suspending agents, in the polymerization dispersion, but is silent as to a RAFT/MADIX agent of formula (III) where at least one ethylenically unsaturated monomer having hydrophilic character (h1) is as presently claimed.
Hawkett at [0090] discloses an embodiment of the RAFT agent that is amphipathic as follows:

    PNG
    media_image2.png
    139
    337
    media_image2.png
    Greyscale

where each A and B is independently a polymerised residue of an ethylenically unsaturated monomer
such that -(A)m- provides hydrophobic properties and —(B)o— provides hydrophilic properties, and m and o independently range from 1 to 99, preferably from 1 to 50, more preferably from 1 to 30, most preferably from 1 to 15, in each of the aforementioned ranges m and o will generally be at least 2 or 3, and Z is as described above. The present specification at [0056], [0057], [0065] specify that such hydrophilic ethylenically unsaturated monomers have a corresponding pKa of less than 6. According to Hawkett at [0083], such amphipathic agent is advantageous because it is able to have a region with an affinity for the surface of the particulate material and a region with an affinity for the continuous liquid medium.
Given that Bekele is directed to preparing polyvinylidene chloride polymer composite by free radical polymerization and the advantages of including the amphipathic RAFT agent taught by Hawkett, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to employ a RAFT/MADIX agent of formula (III) where at least one ethylenically unsaturated monomer having hydrophilic character (h1) is as presently claimed in order to associate with both the particulate material to be coated and the liquid medium.
With respect to claim 8, Bekele at [0064] specifies employing conventional additives, such as initiators and suspending agents, in the polymerization dispersion, but is silent as to a RAFT/MADIX agent of formula (III) where Ra is a species as presently claimed.
Hawkett claim 26 discloses a method of polymerizing monomers to form polymer at the surface of a solid particulate material, the method comprising: providing a dispersion of said particulate material in a continuous liquid phase, said dispersion comprising a RAFT agent as a stabilizer for said particulate material, and said continuous liquid phase comprising one or more ethylenically unsaturated monomers; and polymerizing said one or more ethylenically unsaturated monomers under the control of said RAFT agent to thereby form polymer at the surface of said particulate material. Claim 52 discloses that the
RAFT agent has the structure:

    PNG
    media_image1.png
    144
    266
    media_image1.png
    Greyscale

where each X is independently a polymerized residue of an ethylenically unsaturated monomer, n is an integer ranging from 0 to 100, R1 is an organic group optionally substituted with one or more hydrophilic groups and Z is any group that can promote sufficient reactivity of the thiocarbonyl group towards radical addition while not slowing the rate of fragmentation to the extent that there is unacceptable retardation of polymerization. [0061] more particularly defines R1 groups to include C1-C6 alkyl, C1-C6 alkoxy aryl or heteroaryl, each of which is substituted with one or more hydrophilic groups selected from —CO2H, —CO2RN, —SO3H, —OSO3H, —SORN, —SO2RN, —OP(OH)2, —P(OH)2, —PO(OH)2, —OH, —ORN, —(OCH2—CHR), —OH, —CONH2, CONHR′, CONR′R″, —NR′R″, —N+R′R″R′″, where R is selected from C1-C6 alkyl, w is 1 to 10, R′, R″ and R′″ are independently selected from alkyl and aryl which are optionally substituted with one or more hydrophilic substituents selected from —CO2H, —SO3H, —OSO3H, —OH, —(COCH2CHR)w—OH, —CONH2, —SOR and SO2R, and salts thereof, R and w are as defined above. R1 groups include, but are not limited to, —CH(CH3)CO2H, —CH(CO2H)CH2CO2H, —C(CH3)2CO2H. Z groups include optionally substituted alkylthio and R1—(X)n—S—, where R1, X and n are as define above. Id. In one embodiment, Z is –SR3, where R3 is selected from C1 to C20 alkyl. Id. Two RAFT agents exemplified at [0076] are:

    PNG
    media_image3.png
    141
    304
    media_image3.png
    Greyscale
; and

    PNG
    media_image4.png
    212
    361
    media_image4.png
    Greyscale

where n and R3 are as defined above. The RAFT agent is suitable for polymerizing a “wide range of ethylenically unsaturated monomers” so long as they can be polymerized by a free radical process.   
Given that Bekele is directed to preparing polyvinylidene chloride polymer composite by free radical polymerization and the advantages of including the RAFT agent in the polymerization dispersion taught by Hawkett, it would have been obvious to a person having ordinary skill in the art at the time of invention to employ a RAFT agent species where Ra is as presently claimed in order to provide controlled RAFT polymerization of the polymer in a uniform and reproducible manner, depending upon the desired application and without the need for surfactants.
With respect to claim 16, Bekele at [0064] specifies employing conventional additives, such as initiators and suspending agents, in the polymerization dispersion, but is silent as to a RAFT/MADIX agent of formula (III) as presently claimed.
Hawkett at [0090] discloses an embodiment of the RAFT agent that is amphipathic as follows:

    PNG
    media_image2.png
    139
    337
    media_image2.png
    Greyscale

where each A and B is independently a polymerised residue of an ethylenically unsaturated monomer
such that -(A)m- provides hydrophobic properties and —(B)o— provides hydrophilic properties, and m and o independently range from 1 to 99, preferably from 1 to 50, more preferably from 1 to 30, most preferably from 1 to 15, in each of the aforementioned ranges m and o will generally be at least 2 or 3, and Z is as described above. Z groups include optionally substituted alkylthio and R1—(X)n—S—, where R1, X and n are as defined above. [0061]. In one embodiment, Z is –SR3, where R3 is selected from C1 to C20 alkyl. Id. The present specification at [0056], [0057], [0065] specify that such hydrophilic ethylenically unsaturated monomers have a corresponding pKa of less than 6. According to Hawkett at [0083], such amphipathic 
Given that Bekele is directed to preparing polyvinylidene chloride polymer composite by free radical polymerization and the advantages of including the amphipathic RAFT agent taught by Hawkett, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to employ a RAFT agent wherein –(H)n– has ethylenically unsaturated monomers of hydrophilic and hydrophobic properties in order to associate with both the particulate material to be coated and the liquid medium.
With respect to claim 22, Bekele at [0061] discloses preparing the polyvinylidene chloride polymer by free radical suspension polymerization or by free radical emulsion polymerization in water, where [0064] specifies employing conventional additives, such as initiators and suspending agents, in the polymerization dispersion, but is silent as to a RAFT/MADIX agent and where the vinylidene polymer is present as a coating having a thickness of at least 1 nm.
Hawkett at claim 26 discloses a method of polymerizing monomers to form polymer at the surface of a solid particulate material, the method comprising: providing a dispersion of said particulate material in a continuous liquid phase, said dispersion comprising a RAFT agent as a stabilizer for said particulate material, and said continuous liquid phase comprising one or more ethylenically unsaturated monomers; and polymerizing said one or more ethylenically unsaturated monomers under the control of said RAFT agent to thereby form polymer at the surface of said particulate material. Claim 52 discloses that the RAFT agent has the structure:

    PNG
    media_image1.png
    144
    266
    media_image1.png
    Greyscale
 
where each X is independently a polymerized residue of an ethylenically unsaturated monomer, n is an integer ranging from 0 to 100, R1 is an organic group optionally substituted with one or more hydrophilic groups and Z is any group that can promote sufficient reactivity of the thiocarbonyl group towards radical addition while not slowing the rate of fragmentation to the extent that there is unacceptable retardation of polymerization. The RAFT agent is suitable for polymerizing a “wide range of ethylenically unsaturated 
Given that Bekele is directed to preparing polyvinylidene chloride polymer composite by free radical polymerization and the advantages of including the RAFT agent in the polymerization dispersion taught by Hawkett, it would have been obvious to a person having ordinary skill in the art at the time of invention to employ a RAFT agent species to encapsulate a nanoclay with vinylidene chloride layer of a thickness 1 nm as presently claimed in order to provide controlled RAFT polymerization of the polymer in a uniform and reproducible manner, depending upon the desired application and without the need for surfactants.
With respect to claims 23 and 24, Bekele at Example 1 employs Cloisite Na+ as the nanoclay, which has a thickness of about 1 nm and a particle size of 70 to 150 nm as evidenced by Kim.
With respect to claims 25-27, as discussed above, Bekele at Example 1 employs Cloisite Na+ as the nanoclay, which has a thickness of about 1 nm and a particle size of 70 to 150 nm as evidenced by Kim, but is silent as to the thickness of the vinylidene chloride polymer coating.
Bekele at [0061] discloses preparing the polyvinylidene chloride polymer by free radical suspension polymerization or by free radical emulsion polymerization in water, where [0064] specifies employing conventional additives, such as initiators and suspending agents, in the polymerization dispersion, but is silent as to a RAFT/MADIX agent and where the vinylidene polymer is present as a coating having a thickness of at least 1 nm.
Hawkett at claim 26 discloses a method of polymerizing monomers to form polymer at the surface
 of a solid particulate material, the method comprising: providing a dispersion of said particulate material in a continuous liquid phase, said dispersion comprising a RAFT agent as a stabilizer for said particulate material, and said continuous liquid phase comprising one or more ethylenically unsaturated monomers; and polymerizing said one or more ethylenically unsaturated monomers under the control of said RAFT 

    PNG
    media_image1.png
    144
    266
    media_image1.png
    Greyscale

where each X is independently a polymerized residue of an ethylenically unsaturated monomer, n is an integer ranging from 0 to 100, R1 is an organic group optionally substituted with one or more hydrophilic groups and Z is any group that can promote sufficient reactivity of the thiocarbonyl group towards radical addition while not slowing the rate of fragmentation to the extent that there is unacceptable retardation of polymerization. The RAFT agent is suitable for polymerizing a “wide range of ethylenically unsaturated monomers” so long as they can be polymerized by a free radical process. [0137]. Unlike prior art agents, this RAFT agent also provides controlled RAFT polymerization without the need for surfactants. [0056]. The process advantageously yields a particulate material that is encapsulated with polymer, where the polymerization facilitates forming a uniform polymer coating of tailorable thickness on particulates in a reproducible manner. [0010]-[0012]. According to [0044], the resulting polymeric coating has a thickness of at least 2 nm, which is tailorable depending upon the desired application of the encapsulated particles.
Given that Bekele is directed to preparing polyvinylidene chloride polymer composite by free radical polymerization and the advantages of including the RAFT agent in the polymerization dispersion taught by Hawkett, it would have been obvious to a person having ordinary skill in the art at the time of invention to employ a RAFT agent species to encapsulate a nanoclay with vinylidene chloride layer of a thickness 1 nm as presently claimed in order to provide controlled RAFT polymerization of the polymer in a uniform and reproducible manner, depending upon the desired application and without the need for surfactants.
With respect to claim 28, Bekele at [0024] explains that the nanocomposite contains up to 10 weight percent of the nanoclay.
With respect to claim 29, Bekele at [0092] specifies that the vinylidene chloride polymer is suitably a vinylidene chloride-containing copolymer containing a vinylidene chloride monomer content of 1-C12 alkyl esters of (meth)acrylic acid).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPHINE L CHANG whose telephone number is (571)270-3522.  The examiner can normally be reached on Monday-Thursday 7:30 am- 5 PM, alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPHINE L CHANG/Primary Examiner, Art Unit 1768